 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AMOUGH BONTON,                                      No. 2:19-cv-1602-EFB P
12                         Petitioner,
13            v.                                          ORDER
14    SACRAMENTO COUNTY SUPERIOR
      COURT,
15
                           Respondent.
16

17

18           Petitioner proceeds without counsel and seeks a writ of habeas corpus pursuant to 28

19   U.S.C. § 2254. However, he has neither filed an in forma pauperis affidavit nor paid the required

20   filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity

21   to either submit the appropriate affidavit in support of a request to proceed in forma pauperis or

22   submit the appropriate filing fee.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

25                 support of his request to proceed in forma pauperis or the appropriate filing fee;

26                 petitioner’s failure to comply with this order may result in this action being dismissed;

27                 and

28   /////
 1         2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2             form used by this district.
 3   Dated: August 26, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
